UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         3/25/2020
REUBEN TAUB, IRWIN L. ZALCBERG and
IRWIN ZALCBERG PROFIT SHARING
PLAN,

                                Plaintiffs,
               -against-                                      1:15-cv-01366 (ALC)

ARRAYIT CORPORATION, RENE                                     ORDER
SCHENA, MARK SCHENA and TODD
MARTINSKY,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiffs Reuben Taub, Irwin L. Zalcberg and the Irwin Zalceberg Profit Sharing Plan

(collectively, the “Plaintiffs”) brought this action against Defendants Arrayit Corporation, Rena

Schena, Mark Schena and Todd Martinsky (collectively, the “Defendants”), alleging breach of

contract and fraudulent inducement of their investments. Before the Court is Plaintiffs’ motion

for reconsideration on the Court’s order denying in part and granting in part Plaintiffs’ summary

judgment. See Order dated August 20, 2019, ECF No. 190. For the reasons stated below,

Plaintiffs’ motion is GRANTED in part and DENIED in part.

                                          BACKGROUND

       The facts of the case were fully set forth in the Court’s August 2, 2019 Order (the

“Order”), ECF No. 190. Accordingly, familiarity with the facts is assumed and the summary to

follow will only highlight facts necessary for the motion presently before the Court. This case

concerns a contractual dispute over Plaintiffs’ investment in Arrayit, a life sciences corporation.

Specifically, on August 19, 2014, the Parties entered into a Contribution Agreement

(“Agreement”). See Pls.’ Ex. F, ECF No. 171. Under the agreement the Defendants were: (1)

required to, on closing, contribute to Array Molecular Corp. (“AM”) assets and licenses related

                                                 1
to the Food Testing Product (“Product”), see Pls.’ Ex. F, §§ 1.1, 1.2, 1.3, 5.1.; (2) required to

double, modify or issue shares and warrants, see id. § 1.9; (3) required to file a registration

statement, see id. § 1.9(a)(iii); and prohibited from issuing any equity securities for six months,

see id. § 5.2. In exchange, Plaintiff Taub voluntarily dismissed a prior lawsuit commenced in

New York state court and Plaintiffs released all of their previously existing claims. Additionally,

Z Investors LLC, a nonparty, organized AM for the purposes of raising funds to commercialize

the Product. See Pls.’ Ex. §§ C, D, 1.7(b).

        On September 4, 2018, Plaintiffs moved for partial summary judgment. The Court denied

in part and granted in part Plaintiffs’ motion, finding that there were genuine issues in fact

concerning whether Plaintiff had substantially performed under the contract. Plaintiffs’ then filed

the present motion for reconsideration, in which they argue the Court erroneously conflated their

identity with that of AM.

                                       LEGAL STANDARD

   I.      Motion for Reconsideration

        Local Rule 6.3 provides the standard for a motion for reconsideration. This District has

repeatedly stated that a motion for reconsideration “is an extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.” Sigmon v.

Goldman Sachs Mortgage Co., 229 F. Supp. 3d 254, 257 (S.D.N.Y. 2017) (citations omitted);

see also Word v. Croce, No. 00 Civ. 6496, 2001 WL 755394, at *3 (S.D.N.Y. July 5, 2001)

(citations omitted) (“Local Rule 6.3 should be narrowly construed and strictly applied . . .”). “A

motion for reconsideration should be granted only when the [movant] identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust,



                                                  2
729 F.3d 99, 104 (2d Cir. 2013). Accordingly, a motion for reconsideration should be denied if

the moving party seeks to present “the case under new theories” or otherwise take a “second bite

at the apple.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(citation omitted); see also Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (a

motion for reconsideration should be denied when “the moving party seeks solely to relitigate an

issue already decided.”).

   II.      Motion for Summary Judgment

         Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317 (1986). There is no issue of material

fact where the facts are irrelevant to the disposition of the matter. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986) (holding that a fact is material if it would “affect the outcome of

the suit under governing law”). An issue is genuine “if the evidence is such that a reasonable jury

could return a verdict for the non-moving party.” Anderson, 477 U.S. at 248.

         In deciding a summary judgment motion, courts must construe the admissible

evidence—including affidavits, deposition transcripts, or other documentation—in the light

most favorable to the non-moving party and draw all reasonable inferences in her favor.

Niagara Mohawk Power Corp. v. Jones Chemical Inc., 315 F.3d 171, 175 (2d Cir. 2003).

Courts may not assess credibility, nor may they decide between conflicting versions of

events, because those matters are reserved for the jury. Jeffreys v. City of New York, 426 F.3d

549, 553-54 (2d Cir. 2005). However, “[t]he mere existence of a scintilla of evidence in

support of the [the non-moving party’s] position will be insufficient; there must be evidence




                                                 3
on which the jury could reasonably find for the [the non-moving party’s].” Id. (quoting

Anderson, 477 U.S. at 252).

                                             DISCUSSION

   I.        Breach of Contract

          According to § 8.5 of the Contribution Agreement, the agreement is to be interpreted

pursuant to the laws of the State of Illinois. Pls.’ Ex. F, § 8.5. Under Illinois Law, to state a claim

for breach of contract a plaintiff must plead “(1) the existence of a valid and enforceable

contract; (2) its performance of the contract; (3) defendant’s breach of the contract; and (4) that it

was damaged as a result of the breach.” Facility Wizard Software, Inc. v. Se. Tech. Servs., LLC,

647 F. Supp. 2d 938, 946 (N.D. Ill. 2009) (citing Priebe v. Autobarn Ltd., 240 F.3d 584, 587 (7th

Cir. 2001)).

          In this case, the Parties agree that there is a valid and enforceable contract; accordingly,

the discussion to follow will focus on the second, third and fourth elements. Regarding the

second element, the Parties are in dispute concerning whether the contract obligated Plaintiffs to

fund the commercialization of the Products prior to closing. Under § 1.7(b) Z Investors LLC was

to “acquir[e] 2,204,000 shares of A-1 Stock simultaneously with the contribution of the Assets

and Arrayit Patents License.” Contribution Agreements § 1.7(b). Z Investors LLC also “agreed to

use its best efforts to raise by selling interests in Z and to contribute to AM up to $2,00,000 as a

holder of A-1 Stock as and when necessary to fund the commercialization of the Products.” Id §

1.7(b).

          Having considered Plaintiffs’ arguments on reconsideration, the Court finds that




                                                    4
Plaintiffs’ were not obligated to fund AM. 1 Instead, Z Investors LLC, a non-Party, was the entity

that was responsible for funding AM. Although Defendants state, and Plaintiffs do not dispute,

Plaintiffs control both AM and Z Investors LLC, Defendants do not raise a piercing the veil

argument; as such, the Court cannot hold the individual Plaintiffs personally liable for

obligations imposed on AM. Because Plaintiffs fulfilled their obligation under the Agreement to

release all claims existing prior to the date of the Agreement and to voluntarily dismiss the prior

New York state lawsuit with prejudice, the Court finds Plaintiffs have satisfied the second

element.

         Next, the Court must address whether Defendants breached the Agreement. Plaintiffs

argue the Defendants breached its obligations to: contribute the Product; issue, double and

modify shares and warrants; file a registration statement; and refrain from issuing equity

securities for six months. In response, Defendants argue they did in fact issue the shares and

warrants as required by the contract. Defendants further argue their failure to convey the Product

and file a registration statement were excused by Plaintiffs’ nonperformance. Moreover,

Defendants contend that Z Investors, LLC, a party to the Agreement, is a fictious company;

hence, Defendants assert, its inclusion in the contract, coupled with the inclusion of Zalcberg

Investors (a nonparty to the Agreement) as a signatory, renders the Agreement unenforceable.

Lastly, Defendants raise individual defenses concerning each obligation, including expiration of

the agreement and substantial performance. The Court will address each of Defendants’

argument in turn.

         As a preliminary matter, Defendants’ argument that their breaches are excusable due to

Plaintiffs’ alleged breach is unavailing. As stated above, Plaintiffs were under no obligation to

1
  The Court notes that in their motion for summary judgment briefings Plaintiffs conflate the identity of AM with
themselves. See e.g., Reply Br. at 4. (“Indeed, even after closing, plaintiffs were required only to use their ‘best
efforts’ to raise money ‘as and when necessary’ . . .)

                                                           5
fund AM. Next, the Court finds that the substitution of Z Investors LLC with Zalcberg Investors

does not render the contract unenforceable. The Northern District of Illinois’ decision in Bires v.

WalTom, LLC, is instructive. 662 F. Supp. 2d 1019, 1037‒38 (N.D. Ill. 2009).

        Bires involved a contractual agreement where the entity listed for the Defendant in the

preamble to the contract did not exist (“WalTom Racing, LLC”), whereas the entity listed as the

signatory of the contract (“WalTom, LLC”) existed at the time the contract was executed.

Because of this discrepancy, the plaintiff argued the defendant did not have the capacity to enter

into a contract and as a result, the contract was void. Id. The court “decline[d] to place form over

function and declare the agreement void based on a clear misnomer that did not prejudice” the

plaintiff. Id. at 1038. The Court reached this conclusion in large part because “the signature line

on the contract indicate[d] that it [wa]s being entered into by . . . the correct entity[, which] . . .

was properly organized under Illinois law” and the plaintiff “fail[ed] to point to any evidence

indicating that the technical deviation in the preamble and body of the contract affected anyone’s

understanding or performance under the contract or that two different entities were actually

involved.” Id. at 1037 (citing Marquette Nat. Bank v. B.J. Dodge Fiat, Inc., 131 Ill.App.3d 356

(1985)).

        Here, in a sworn affidavit, the attorney representing Arrayit in negotiating and executing

the Agreement, Philip Ruben stated “[o]n signing, we were advised that Z Investors LLC was be

re-named Zalcberg Investors LLC and incorporated under the laws of Illinois. We did not object

to this modification because the name of the situs of incorporation was non-consequential and

irrelevant to Arrayit.” Ruben Declaration, ECF No. 184. Because Defendants were on notice of

the naming discrepancy and did not object it, the Court cannot conclude that they suffered any

prejudice by the inclusion of Z Investors LLC. Additionally, Defendants have not provided the



                                                    6
Court with any evidence that shows its inclusion, or the inconsistent naming, affected

Defendants’ understanding of the Agreement. Consistent with Bires, the Court declines to place

form over substance, and finds the Agreement is not void due to the inclusion of Z Investors LLC

or the naming inconsistencies in the Agreement.

       Similarly, the Court finds Defendants’ affirmative defenses as to each breach unavailing.

First, concerning the obligations to contribute the assets related to the Product to AM, each

contractual provision indicates such transfers were to occur on the closing date. See Pls.’ Ex. F.

§§ 1.1 (“On the closing, Arrayit, Mark and Todd and their Affiliates shall contribute to AM all of

their assets except for the Patents which in any way relate or are associated with the Products

(the “Assets”)); 1.2 (“On Closing, Arrayit shall contribute to AM a license to use the Patented

Technology . . .”); 1.3 (“On the Closing Date, the Assets and the Arrayit Patent Licenses

contribute to A shall be free and clear of any liens, encumbrances, charges, claims, restrictions,

pledges, security interest and impositions (“Encumbrances”), except for the Assumed

Liabilities.”). The Agreement further provides the “‘Closing Date’ shall be November 17, 2014

‘or such other date as shall be agreed to.” Id. at § 6.2. Because the Parties do not appear to have

agreed to another closing date, the Court finds that November 17, 2014 was the closing date and

that Defendants were obliged to provide the Product by that date. Defendants’ failure to

contribute the Product to AM on November 17, 2014, therefore was a breach.

       Second, concerning Defendants’ obligations to issue, modify or double shares and

warrants upon execution of the Agreement, the Court finds the Defendants breached these

responsibilities. Although Defendants argue that they issued shares and warrants as required by

the Agreement, they have not offered sufficient evidence to allow a reasonable jury to conclude

that these issuances occurred. See Jeffreys, 426 F.3d at 553−54. In support of their allegations,



                                                 7
Defendants rely on an email dated February 3, 2015 from William Sklar that states “[u]sed

track changes to record my comments. As the shares and warrants have already been issued,

d[o] we need to include an underwriting cost provision[?]” See Defs.’ Ex. 3, ECF 176; see

also Schena Declaration, ECF No. 176. However, Mr. Sklar’s statement indicating the shares and

warrants had been issued is explicitly contradicted by his sworn affidavit that states “Arrayit did

not issue any shares or warrants under the Agreement. Arrayit also did not take a charge for the

warrants to be issued under the Agreement in its subsequent financial statements for the period

ended September 30, 2014.” Pl.’s Ex Q. ⁋ 11, ECF No. 171. Furthermore, Mr. Ruben’s sworn

affidavit is consistent with that of Mr. Sklar. See e.g., Ruben Declaration ⁋4−5, ECF No. 174

(“[T]o the best of my knowledge, the Company did not issue any of the shares and warrants

referenced in section 1.9 of the Contribution Agreement. Specifically, I am not aware of any

stock certificates pertaining to the shares to be issued under section 1.9 of the Contribution

Agreement that were prepared, executed or delivered by the transfer agent. Nor am I aware of

any warrants prepared, executed or delivered by the Company under that section.”). Accordingly,

the Court may not draw inferences from Mr. Sklar’s February 3, 2014 email in Defendants’

favor. Based on the remaining evidence, the Court finds Defendants breached their obligations

under § 1.9 of the Agreement.

       Third, concerning Defendants’ obligation to file a registration statement pursuant to § 1.9,

the Court finds that Defendants breached these requirements. Here, Defendants concede they did

not file the registration statement. Instead, they argue they substantially performed and their full

performance was excused by Plaintiffs’ failure to fund the commercialization of the products. As

explained above, Plaintiffs were under no obligation to fund the Products; instead, that was the

responsibility of AM, a non-party. Thus, Defendants’ nonperformance is not excused.



                                                  8
       Fourth, concerning Defendants’ obligation to refrain from issuing equity securities for

six months, the Court finds Defendants’ breached this responsibility. Pursuant to § 5.2 “[f]or a

period of six months from the execution for this agreement, Arrayit shall not issue or agree to

issue any equity securities. . . .” Pls.’ Ex. F § 5.2. Although Defendants concede they issued

convertible debentures within six months of the execution of the Agreement, they argue the

issuance of these convertible debentures was not a breach because they could not have been

converted until after the probationary period had expired. The Court finds this argument

unpersuasive; not only did the Agreement prevent Arrayit from issuing equity securities, but also

it prohibited Arrayit from “agree[ing] to issue any equity securities” during the six month period.

Id. Accordingly, because the convertible debentures provided holders with the right to convert

the debentures into equity securities, the issuance of the convertible debentures violated § 5.2 of

the Agreement.

       Lastly, the Court will address the topic of damages. “Under Illinois law, it is necessary to

show damages—not the specific amount, but rather that the plaintiff did, in fact, suffer some

damages. Merely showing that a contract has been breached without demonstrating actual

damage does not suffice, under Illinois law, to state a claim for breach of contract.” TAS Distrib.

Co., Inc. v. Cummins Engine Co., Inc., 491 F.3d 625, 631 (7th Cir. 2007) (citing Transp. &

Transit Assocs., Inc. v. Morrison Knudsen Corp., 255 F.3d 397, 401 (7th Cir. 2001)); see also

Stuller, Inc. v. Steak N Shake Enterprises, Inc., 877 F. Supp. 2d 674, 694 (C.D. Ill. 2012)

(citations omitted) (Under Illinois law a “[p]laintiff must demonstrate it suffered actual damages

to succeed on its breach of contract claim.”).

       Here, Plaintiffs do not directly argue the fourth element is satisfied. Instead, Plaintiffs

contend Defendants’ damages defense is negated by a sworn affidavit from Plaintiffs’ attorney, a



                                                  9
damages report and testimony from Plaintiffs’ expert. Plaintiffs further assert a damages defense

cannot defeat their motion because it only seeks summary judgment as to liability. In response,

Defendants argue Plaintiffs have not proven damages. However, Defendants do not make any

specific arguments on this point.

       As a preliminary matter, Plaintiffs’ argument concerning the viability of a damages

defense is incorrect and contradicted by Seventh Circuit precedent interpreting contracts arising

under Illinois law. See TAS Distrib. Co., 491 F.3d at 631. To succeed on their motion for

summary judgment, Plaintiffs must put forth some evidence showing it suffered actual damages.

Here, the record does contain evidence of actual damages as it relates to Defendants’ failure to

contribute the Products and to issue, amend or double warrants and shares. For example,

Plaintiffs did not receive the Products, which their damages expert estimated was worth

$20,550,000. Pl.’s Ex. Y at 1, ECF No. 171. Further, Plaintiff Zalcberg did not receive the 5

million shares, which Plaintiffs damages expert estimated was worth $780,000. Id.

       However, Plaintiffs do not identify any evidence of actual damages as it relates to

Defendants’ failure to file the registration statement nor Defendants’ issuance of convertible

debentures. Concerning the latter, Plaintiffs simply allege “[D]efendants executed convertible

promissory notes totaling over $600,000, precipitating a calamitous drop of the Company’s stock

price,” Pl. Br. at 8; but, they do not specifically identify any evidence demonstrating a price

decrease. Accordingly, Plaintiffs satisfy the elements of a breach of contract claim as to the

obligations to contribute the Product and to issue, double, and modify warrants and stocks; hence

Plaintiffs’ motion for summary judgment is GRANTED as to these claims. Because Plaintiffs

fail to sufficiently demonstrate actual damages as to the filing of the registration statement and




                                                 10
the issuance of the convertible promissory notes, Plaintiffs’ motion for reconsideration is

DENIED as to these claims.

   II.      Counterclaims

         Plaintiffs additionally seek reconsideration of Defendants’ only remaining counterclaim

concerning reimbursements for expenses incurred by Arrayit in developing and commercializing

the Products. Of relevance, the Contribution Agreement states:

         [o]n closing AM shall not assume, or take the Assets subject to, any Arrayit liabilities or
         any Encumbrances except for all obligations of Arrayit arising after and to be performed
         after the Closing under Contracts contributed to AM (“Assumed Liabilities”). Such
         obligations shall not include any amounts due but unpaid as of the Closing or any claims
         arising due to Arrayit’s performance or lack of performance or actions or omissions prior
         to the closing.

Contribution Agreement § 1.5. In other words, AM, not Plaintiffs, was required to reimburse

Arrayit for expenses or costs that arose after the closing of the Contribution Agreement.

Accordingly, because AM is not a party to the current suit and Defendants’ have not sufficiently

argued for piercing the corporate veil, this counterclaim must be dismissed. See Fed. R. Civ. P.

13(a) & (b); see also Arch Ins. Co. v. Harleysville Worcester Ins. Co., 56 F. Supp. 3d 576, 583

(S.D.N.Y. 2014). Plaintiffs’ motion for reconsideration is GRANTED as to Defendants’

reimbursement counterclaim and summary judgment is GRANTED as to this counterclaim.




                                                 11
                                       CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion for reconsideration is GRANTED in

part and DENIED in part. In particular, Plaintiffs’ motion for summary judgment as to the

breach of contract claim is GRANTED in part and DENIED in part. Plaintiffs’ motion for

summary judgment as to Defendants’ remaining counterclaim is GRANTED.

SO ORDERED.

Dated: March 25, 2020                           ___________________________________
       New York, New York                            ANDREW L. CARTER, JR.
                                                      United States District Judge




                                              12
